              Case 2:17-cr-00594-RGK Document 267 Filed 08/31/20 Page 1 of 6 Page ID #:2738
                                                                                                                          JS-3
                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR17-594(A) RGK-4

 Defendant   Demnia Hawkins                                                  Social Security No. 3         6   8     1
       LAKOY, Demenia Bernice
       LAKOYA, Demenia Bernice
                                                                             (Last 4 digits)
       HAWKINS, Demenia Bernice; and
 akas: HAWKINS, Sarahsong




                                                                                                                    MONTH        DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.    August       28     2020

 COUNSEL                                                                 Humberto Diaz, CJA
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING            There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Aiding and Abetting Armed Bank Robbery in violation of 18 U.S.C. § 2113(a), 18 U.S.C.
                     § 2113(d) and 18 U.S.C. § 2(a) as charged in Count 4 of the First Superseding
                     Indictment.
JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of 70 months:

       Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of 5 years under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation
                     & Pretrial Services Office and General Order 20-04, excluding Condition 14 in Section I
                     of that Order, but including the conditions of probation and supervised release set forth
                     in Section III of General Order 20-04.

         2.          The defendant shall refrain from any unlawful use of a controlled substance. The
                     defendant shall submit to one drug test within 15 days of release from custody and at
                     least two periodic drug tests thereafter, not to exceed eight tests per month, as directed
                     by the Probation Officer.

         3.          During the period of community supervision, the defendant shall pay the special
                     assessment and restitution in accordance with this judgment's orders pertaining to such
                     payment.

         4.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

CR 104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 1 of 6
              Case 2:17-cr-00594-RGK Document 267 Filed 08/31/20 Page 2 of 6 Page ID #:2739

 USA vs.      Demnia Hawkins                                    Docket No.:   CR17-594(A) RGK-4

         5.          The defendant shall apply all monies received from income tax refunds, lottery winnings,
                     inheritance, judgments and any other financial gains to the Court-ordered financial
                     obligation.

         6.          The defendant shall participate in mental health treatment, which may include evaluation
                     and counseling, until discharged from the program by the treatment provider, with the
                     approval of the Probation Officer.

         7.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of
                     the Court-ordered treatment to the aftercare contractors during the period of community
                     supervision. The defendant shall provide payment and proof of payment as directed by
                     the Probation Officer. If the defendant has no ability to pay, no payment shall be
                     required.

         8.          The defendant shall submit her person, property, house, residence, vehicle, papers,
                     computers (as defined in 18 U.S.C. § 1030(e)(1)), cell phones, other electronic
                     communications or data storage devices or media, email accounts, social media accounts,
                     cloud storage accounts, or other areas under the defendant's control, to a search
                     conducted by a United States Probation Officer or law enforcement officer. Failure to
                     submit to a search may be grounds for revocation. The defendant shall warn any other
                     occupants that the premises may be subject to searches pursuant to this condition. Any
                     search pursuant to this condition will be conducted at a reasonable time and in a
                     reasonable manner upon reasonable suspicion that the defendant has violated a condition
                     of her supervision and that the areas to be searched contain evidence of this violation.

       The Court authorizes the Probation Officer to disclose the Presentence Report, and any
previous mental health evaluations or reports, to the treatment provider. The treatment provider may
provide information (excluding the Presentence report), to State or local social service agencies (such
as the State of California, Department of Social Service), for the purpose of the client's rehabilitation.

       It is ordered that the defendant shall pay to the United States a special assessment of $100,
which is due immediately. Any unpaid balance shall be due during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

      It is ordered that the defendant shall pay restitution in the total amount of $15,570 pursuant to
18 U.S.C. § 3663(a)(3).

///

///

CR 104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                          Page 2 of 6
             Case 2:17-cr-00594-RGK Document 267 Filed 08/31/20 Page 3 of 6 Page ID #:2740

 USA vs.     Demnia Hawkins                               Docket No.:   CR17-594(A) RGK-4

         The amount of restitution ordered shall be paid as follows:

                     Victim                    Amount
                     Citibank                  $13,570
                     Chase Bank                $2,000

       The Court finds from a consideration of the record that the defendant's economic circumstances
allow for restitution payments pursuant to the following schedule: Restitution shall be due during the
period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid
after release from custody, monthly payments of at least 10% of defendant's gross monthly income,
but not less than $ 25, whichever is greater, shall be made during the period of supervised release.
These payments shall begin 30 days after the commencement of supervision.

     If the defendant makes a partial payment, each payee shall receive approximately proportional
payment unless another priority order or percentage payment is specified by the court.

       The defendant shall be held jointly and severally liable with co-participants, Robert Michael St.
John and Michelle Edwards (Docket No. 2:17-cr-00594-1, 2:17-cr-00594-2) for the amount of
restitution ordered in this judgment. The victims' recovery is limited to the amount of their loss and
the defendant's liability for restitution ceases if and when the victims receive full restitution.

      Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the
defendant does not have the ability to pay interest. Payments may be subject to penalties for default
and delinquency pursuant to 18 U.S.C. § 3612(g).

       Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has
established that she is unable to pay and is not likely to become able to pay any fine.

         On Government's motion, all remaining counts ORDERED dismissed as to this defendant only.

         Defendant advised of her right to appeal.

      The Court recommends that the Bureau of Prisons conduct a mental health evaluation of the
defendant and provide all necessary treatment.

      The Court also recommends that the Bureau of Prisons provide the defendant with at least a
90-day supply of medicine upon release.

      The Court also recommends to the Bureau of Prisons that the defendant be incarcerated in a
North Carolina facility.

CR 104 (wpd 10/18)                  JUDGMENT & PROBATION/COMMITMENT ORDER                        Page 3 of 6
             Case 2:17-cr-00594-RGK Document 267 Filed 08/31/20 Page 4 of 6 Page ID #:2741

 USA vs.     Demnia Hawkins                                                                Docket No.:      CR17-594(A) RGK-4


      The Court also recommends that the defendant be allowed to participate in the Bureau of
Prison's Residential Drug Abuse Program (RDAP).

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            August 31, 2020
            Date                                                               R. Gary Klausner, U     . District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court



            August 31, 2020                                          By        Stephen Montes Kerr
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local                9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                              in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal                     convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                   officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                          the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                        that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                  rehabilitation;
       the court or probation officer;                                               10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                        purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                    controlled substance, or any paraphernalia related to such substances,
       officer;                                                                            except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation           11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                   arrested or questioned by a law enforcement officer;
       right against self incrimination as to new criminal conduct;                  12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                   destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before         13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                       enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                     permission of the court;
 7.    The defendant must permit the probation officer to contact him or             14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                   persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and                 those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                    confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                    such notifications;
       the probation officer for schooling, training, or other acceptable            15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                     implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                            criminal conduct, protect the public from further crimes of the defendant;
       unanticipated change;                                                               and provide the defendant with needed educational or vocational
                                                                                           training, medical care, or other correctional treatment in the most
                                                                                           effective manner.




CR 104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                 Page 4 of 6
             Case 2:17-cr-00594-RGK Document 267 Filed 08/31/20 Page 5 of 6 Page ID #:2742
             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is p aid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR 104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 5 of 6
             Case 2:17-cr-00594-RGK Document 267 Filed 08/31/20 Page 6 of 6 Page ID #:2743
 USA vs.     Demnia Hawkins                                                      Docket No.:      CR17-594(A) RGK-4




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR 104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
